DETAILED ACTION
This Office action is in response to amendments filed 4/8/2022. It should be noted that claims 1, 3, 5, 6, 11, 13, 17, and 19 have been amended and claims 12, 15, and 16 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goettl 3,260,214.
Goettl discloses, regarding claim 1, a pump comprising: a motor (within 10) configured to rotate a shaft 14; an impeller 48 operably coupled to the shaft 14; and a fluid chamber 46 housing the impeller 48, the fluid chamber 46 having an inlet 91, a discharge 56 in fluid communication with the inlet 91 and an outlet 92 in a top portion of the fluid chamber 46 that fluidly connects the fluid chamber 46 to a passage 30 of the pump along which air is able to flow out of the pump to thereby vent air (via 96) within the fluid chamber 46, wherein an interior surface of the top portion of the fluid chamber is shaped to direct air toward the outlet 92 (this limitation is substantially broad, outlet 92 is centered within the top wall of 46, thus making it easy for air to escape as impeller 48 rotates; clearly shown in Figs. 1 and 3); Re claim 2, further comprising a pump housing (combination of elements 10, 30, and 32) containing the motor, the impeller 48, and the fluid chamber 46, the pump housing (10, 30, 32) including vents 96 extending through a surface thereof, the vents 96 in fluid communication with the outlet 92 of the fluid chamber (It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim); Re claim 6, wherein the outlet 92 is at an uppermost portion of the fluid chamber 46; Re claim 7, wherein the shaft 14 extends through the outlet 92 in the fluid chamber 46; Re claim 8, wherein the inlet 91 is in a bottom surface of the fluid chamber 46 and the discharge 56 is in a sidewall of the fluid chamber (substantially broad; the top wall of 32 can be considered a “sidewall”).

Claims 1-3, 5, 8-10, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner 4,345,879.
Steiner discloses, regarding claim 1, a pump comprising: a motor 20 configured to rotate a shaft; an impeller 22 operably coupled to the shaft (clearly shown in Fig. 1); and a fluid chamber housing the impeller 22 (see fluid flow A within the chamber of housing 12), the fluid chamber having an inlet 24, a discharge (not shown; see col. 3, lines 2-6) in fluid communication with the inlet 24 and an outlet 66 in a top portion of the fluid chamber (see portion of 12 above 22 in Fig. 1) that fluidly connects the fluid chamber to a passage 36 of the pump along which air is able to flow out of the pump to thereby vent air (via 86, 98) within the fluid chamber, wherein an interior surface of the top portion of the fluid chamber (see curved corner of 20 around which flow A is directed in Fig. 1) is shaped to direct air toward the outlet 66 (clearly shown in Fig. 1) Re claim 2, further comprising a pump housing (combination of elements 10 and 12) containing the motor, the impeller 22, and the fluid chamber, the pump housing (10, 12) including vents 86, 98 extending through a surface thereof, the vents 86, 98 in fluid communication with the outlet 66 of the fluid chamber (It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990))); Re claim 3, wherein the interior surface of the top portion of the fluid chamber (portion of 12 above 22) is sloped upward and inwards towards the outlet 66 (see sloped walls of 12 through which A flows in Fig. 1); Re claim 5, wherein an exterior surface of the top portion of the fluid chamber is sloped downward toward the outlet 66 (see how outer wall of 14 is sloped downward toward 66); Re claim 8, wherein the inlet 24 is in a bottom surface of the fluid chamber and the discharge is in a sidewall of the fluid chamber (substantially broad; regardless of which wall the discharge extends through, it can be considered a “sidewall”); Re claim 9, further comprising a pump housing 10/12 containing the motor 20, the impeller 22, the fluid chamber, and a float 38; Re claim 10, wherein the pump housing 10/12 includes a first cavity for housing the float 10, the float 38 configured to travel within the cavity in response to a change in a level of a fluid in which the pump is submerged.
Steiner discloses, regarding claim 17, a pump comprising: a pump housing (combination of elements 10 and 12) ; a motor 20 at least partially disposed within the pump housing (10, 12) and having a motor shaft (clearly shown in Fig. 1); an impeller 22 positioned on the motor shaft; a fluid housing (substantially broad, not defined by the specification) defining a cavity (see cavity comprising 22 in Fig. 1) within which the impeller 22 is positioned to move fluid from an inlet 24 of the fluid housing through a discharge (not shown; see col. 3, lines 2-6) of the fluid housing; and a fluid level sensor 26 disposed within the pump housing (10, 12); Re claim 18, wherein the fluid level sensor is a float switch 26 having a float 38 and a corresponding float bracket 80 within which the float moves.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurth 5,833,437.
Kurth discloses, regarding claim 11, a pump 10 comprising: a pump housing 12; a motor 20 disposed at least partially within the pump housing 12 and configured to rotate an impeller 24; a fluid chamber 58 disposed at least partially within the pump housing 12 and housing the impeller 24, the fluid chamber 58 having an inlet 52 for drawing fluid into the fluid chamber and a discharge 54 for expelling fluid from the fluid chamber, the fluid chamber 58 having an at least partial ring of teeth 88 protruding from a bottom surface thereof for filtering the fluid entering the inlet of the fluid chamber 58 (clearly shown in Figs. 1-2); and a plate (the surface upon which bilge pump 10 is resting, such as a bottom surface of a boat reservoir) configured to engage the ring of teeth 88 such that fluid entering the fluid chamber 58 via the inlet 52 passes through spaces 90 between the teeth of the ring of teeth 88.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor 4,275,995.
Taylor discloses, regarding claim 17, a pump comprising: a pump housing 10; a motor 17 at least partially disposed within the pump housing 10 and having a motor shaft 31; an impeller 35 positioned on the motor shaft 31; a fluid housing 42 (substantially broad, not defined by the specification) defining a cavity within which the impeller 35 is positioned to move fluid from an inlet 44 of the fluid housing through a discharge 45 of the fluid housing; and a fluid level sensor 60 disposed within the pump housing 10.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchelder 6,390,780.
Batchelder discloses, regarding claim 17, a pump (see embodiment in Fig. 12) comprising: a pump housing 30; a motor 12 at least partially disposed within the pump housing 30 and having a motor shaft (clearly shown in Fig. 8); an impeller 14 positioned on the motor shaft; a fluid housing 22 defining a cavity within which the impeller 14 is positioned to move fluid from an inlet 26 of the fluid housing through a discharge 34 of the fluid housing 22; and a fluid level sensor (see 140) disposed within the pump housing 30; Re claim 18, wherein the fluid level sensor is a float switch 140 having a float 148/149 and a corresponding float bracket 127 within which the float moves (clearly shown in Fig. 12); Re claim 19, wherein the bracket 127 is formed integrally with the fluid housing 22 (clearly shown in Fig. 12) for guiding vertical movement of the float 148/149 of the float switch 140 between a low fluid level position and a high fluid level position, the float 148/149 is at a lower position when in the low fluid level position and wherein the float 148/149 is at a higher position when in the high fluid level position.

Allowable Subject Matter
Claims 13-14 are allowed.
Claims 4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive.
With respect to Goettl: Applicant argues that Goettl fails to disclose or suggest “an interior surface of the top portion of the fluid chamber is shaped to direct air toward the outlet” as amended claim 1 recites. The Office Action points to the opening 92 of Goettl to be the outlet, however, Applicant argues that “nothing within Goettl discloses or suggest shaping the interior surface of the pump housing 32 to direct air toward the opening 92,” further stating that “Goettl is not concerned with venting air, but instead teaches that the opening 92 of allows sump water to pass through the openings 96 and through the opening 92 to communicate with the upper side of the impeller.” The Examiner respectfully disagrees. The limitation regarding the interior surface of the top portion of the fluid chamber is substantially broad. Outlet 92 is centered within the top wall of 46, thus making it easy for air to escape as impeller 48 rotates (clearly shown in Figs. 1 and 3 of Goettl). With regard to Applicant’s comment about Goettl’s “concern” about venting air: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the Examiner maintains the rejection of claim 1 as being anticipated by Goettl. 
With respect to Steiner and claim 1: Applicant argues that “Steiner does not disclose a fluid chamber housing the impeller and having an outlet in a top portion of the fluid chamber as recited by amended claim 1. The air vents 86 identified in the Office Action are vents are in a housing/body 30 for the hydraulic switch 10 which is separate from the fluid chamber and does not house an impeller.” The Examiner respectfully disagrees. The fluid chamber in Steiner has been interpreted as the area of 12 which extends from the impeller cavity to the area above port 66 (see fluid flow A within the chamber of housing 12). The “top portion” of the fluid chamber is the flow portion of 12 above 22 in Fig. 1 and comprises outlet port 66; thus, meeting the claim language. The vents themselves are not even positively recited in claim 1, thus making the argument somewhat moot. Therefore, the Examiner maintains the rejection of claim 1 as being anticipated by Steiner.
With respect to Steiner and claim 17: Applicant argues that Steiner fails to disclose or suggest “a pump housing...a fluid level sensor disposed within the pump housing” as amended claim 17 recites. Steiner does not include a fluid level sensor within the pump housing, but instead the switch 10 is disposed in a body 30 this is separate from and outside of the pump housing 14. The Examiner respectfully disagrees. The pump housing of Steiner has been interpreted as a combination of elements 10 and 12. Therefore, the Examiner maintains the rejection of claim 17 as being anticipated by Steiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746